Judgment of the circuit court affirmed on grounds stated in journal entry.
It is ordered and adjudged by this court, that the judgment of the said circuit court be, and the same is, hereby affirmed. This court finds that the plaintiff in error was entitled to offer oral evidence (in addition to the transcript of testimony that had been introduced in the court below) on the hearing before said circuit court on the-trial of said cause on appeal, notwithstanding the existence of any rule to the contrary, but this court finds from the conceded facts that the plaintiff in error waived the right to offer such testimony by proceeding to the trial of said cause without tendering evidence.
Nichols, C. J., Shaucic, Johnson, Donahue, Wanamaker, Newman and Wilkin, JJ., concur.